DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2 and 5 – 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not disclose a suspension system for a sidecar of a motorcycle, the sidecar including a sidecar frame and a wheel with an axle, the suspension system comprising:
a first shock absorber that extends between the trailing end of the trailing link and the support frame, the first shock absorber being configured to extend along a first side of the wheel; and 
a second shock absorber that extends between the trailing end of the trailing link and the support frame, the second shock absorber being configured to extend along a second side of the wheel that is opposite the first side.  Claims 2 and 5 – 13 depend from independent claim 1, and therefore, are also allowed.

Regarding claim 14, the prior art does not disclose a sidecar for a motorcycle, the sidecar comprising:
a support frame pivotally secured to the main sidecar frame, the support frame including a fender that is pivotally secured to the tilting sidecar frame at a front pivoting 

Regarding claim 21, the prior art does not disclose a sidecar for a motorcycle, the sidecar comprising:
a main sidecar frame; 
a wheel with an axle; 
a tilting sidecar frame pivotally secured to the main sidecar frame; and 
a suspension system that includes: 
a support frame pivotally secured to the main sidecar frame at a front pivoting joint and a rear pivoting joint, the front pivoting joint including a ball joint; and 
the rear pivoting joint including a pinned pivoting link; and 
a trailing link pivotally secured to the support frame at a leading end of the trailing link, with a trailing end of the trailing link configured to trail behind the leading end of the trailing link relative to a direction of forward motion of the sidecar; 
the trailing end of the trailing link rotatably supporting the axle on opposing sides of the wheel; and
the suspension system being configured to tilt with the tilting sidecar frame to tilt the wheel.  Claims 20 and 22 depend from claim 21, and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/Felicia L. Brittman/           Examiner, Art Unit 3611  

/ANNE MARIE M BOEHLER/           Primary Examiner, Art Unit 3611